        Case 1:19-cr-00160-DMT Document 294 Filed 01/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
              Plaintiff,                      )       ORDER
                                              )
       vs.                                    )
                                              )
Joanna Elsie Smith,                           )       Case No. 1:19-cr-160
                                              )
              Defendants.                     )


       On September 22, 2020, the Court issued an order releasing Defendant to the Summit Prairie

Recovery Center (“Summit”) for treatment. (Doc. No. 246). One of the conditions of release

imposed by the Court was the requirement that Defendant immediately surrender to the United

States Marshal upon her discharge from Summit.

       On December 7, 2020, the Pretrial Service Office contacted the Court to advise: (1) Hope

Manor, a sober living facility in Bismarck, had a bed available for defendant; and (2) Summit was

willing to successfully discharge defendant and transport her to Hope Manor. Consequently, on its

own motion, the Court issued an order modifying Defendant’s release conditions as follows:

       Upon her discharge from Summit, defendant shall be transported by Summit to Hope
       Manor, where she shall reside. She shall comply with all of Hope Manor’s rules
       and not change this residence without the prior authorization of the supervising
       Pretrial Services Officer. Defendant shall comply with any further counseling
       or treatment recommendations if so directed by the Pretrial Services officer. All
       other conditions of release previously imposed by the court remain in effect. Summit
       shall transport defendant to Hope Manor as soon as practicable for the two facilities.

(Doc. No. 282).

       On January 4, 2021, the Pretrial Service Office advised the Court that Defendant was unable

to secure a placement at Hope Manor as anticipated and is still at Summit. (Doc. No. 293). Given


                                                  1
         Case 1:19-cr-00160-DMT Document 294 Filed 01/04/21 Page 2 of 2




that a placement at Hope Manor is no longer an option for Defendant, the Court vacates its

December 7, 2020, order amending her release conditions and reinstates the release conditions it

imposed upon her in its September 22, 2020, order. Defendant remain at Summit until she is

discharged from their program. Upon her discharge from Summit, defendant shall immediately

surrender to the Marshal’s office in Bismarck with the understanding that she shall be remanded

back into custody. In the interim, if defendant is able secure a placement at transitional living

facility, she should file an appropriate motion with the Court.

       IT IS SO ORDERED.

       Dated this 4th day of January, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
